                           UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN



         UNITED STATES OF AMERICA

                          v.                             TELEPHONE STATUS CONFERENCE (Counsel
                                                                        Only)

                 CASEY W. WELK                                            Case No. 20CR167


HONORABLE WILLIAM C. GRIESBACH presiding                                         Time Called: 1:30 pm
Proceeding Held: November 17, 2020                                            Time Concluded: 1:34 pm
Deputy Clerk: Lori                                                                      Tape: 111720

Appearances:

UNITED STATES OF AMERICA by:                            Alex Duros
CASEY W. WELK, by:                                      Scott Stebbins
US PROBATION OFFICE by:
INTERPRETER: None                                       ☐ Interpreter Sworn


This was originally scheduled for a Final Pretrial Conference and was converted to a counsel only status
conference. A motion to adjourn the 11/30/2020 trial date was granted on 11/4/2020.

Mr. Stebbins has reviewed the discovery provided to Mr. Phillip and met with the defendant. Counsel is
awaiting the results of some evaluations that were being done at the state level and needs to meet with Mr.
Duros to review some of the more sensitive discovery. Counsel requests a Change of Plea hearing in 45 days.
Defendant is not in custody and has been compliant with court ordered conditions of release.

The Government does not oppose the request.

(Zoom) Change of Plea hearing scheduled for 12/29/2020 at 1:30 pm.

In the interest of justice, the Court excludes time under the Speedy Trial Act from 11/30/2020 – 12/29/2020.
